Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 1 of 13




            Exhibit 150
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 2 of 13
2/21/2019                          Noel Valis                              Page: 1

  1                      UNITED STATES DISTRICT COURT

  2                        DISTRICT OF CONNECTICUT

  3
       * * * * * * * * * * * * * * *
  4    SUSAN BYRNE,                  )
                                     )
  5                   Plaintiff,     )
                                     )          Civil Action No.
  6         -vs-                     )          3:17-CV-01104 (VLB)
                                     )
  7    YALE UNIVERSITY, INC.,        )
                                     )
  8                   Defendant.     )
       * * * * * * * * * * * * * * *
  9

 10

 11

 12

 13
                   DEPOSITION OF:     NOEL VALIS
 14
                   DATE:        FEBRUARY 21, 2019
 15
                   HELD AT:     MADSEN, PRESTLEY & PARENTEAU, LLC
 16                             402 Asylum Street
                                Hartford, Connecticut 06103
 17

 18

 19             Reporter: Bethany A. Carrier, RMR, CRR, CSR #071

 20

 21

 22

 23
                            CASSIAN REPORTING, LLC
 24                       21 Oak Street - Suite 307
                         Hartford, Connecticut 06106
 25                             (860) 595-7462
                       scheduling@cassianreporting.com

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 3 of 13
2/21/2019                           Noel Valis                            Page: 15

  1    the National Hispanic Honors Society.            So we're starting

  2    that up, and I'm pretty much in charge of that.

  3                 I also hold a minimum of one meeting per

  4    semester as chair of the undergraduate studies committee

  5    to discuss matters of the curriculum, major, the foreign

  6    language requirement, and any other relevant matters.               I'm

  7    sure I'm forgetting other duties.

  8                 We also have fairs, that is to say academic

  9    fairs, both semesters.       For example, in April there will

 10    be one, and I will be representing the department along

 11    with other people.       And a lot of other things.

 12                 Does that give you a pretty good idea?

 13          Q      That does.    And how long have you held the

 14    position of director of undergraduate studies?

 15          A      Well, if you -- I came to Yale in 1999.         And

 16    most of the time that I've been in the department, I have

 17    been either the director of undergraduate studies or the

 18    director of graduate studies.        I was director of

 19    undergraduate studies for several years, then became

 20    director of graduate studies for several years.

 21                 So this year I was appointed again as DUS, and I

 22    hadn't done quite a few years.            So this is a sort of the

 23    second time.

 24          Q      So you were appointed at the beginning of this

 25    school year, the 2018/2019 school year?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 4 of 13
2/21/2019                           Noel Valis                            Page: 16

  1          A      Yes.   This for 2018/2019.

  2          Q      And what period of time did you hold the

  3    director of graduate studies position?

  4          A      I think it was from -- the director of graduate

  5    or undergraduate, what was that?

  6          Q      Graduate.

  7          A      Graduate studies.     I think it was from 2009 to

  8    2015, if I remember correctly.            And before that, as I

  9    said, it was director of undergraduate studies from about

 10    either -- I think 2000 until 2009.

 11          Q      And who appoints you -- who appointed you as

 12    director of undergraduate studies for the school year?

 13          A      It's generally the dean.         Would have been, I

 14    guess, Tamar Gendler, I think.            Not the first time.   She

 15    wasn't dean at that time and I don't remember anymore who

 16    the dean was.       But these are not -- they're not -- you're

 17    not elected to these positions, you're appointed.

 18          Q      So the dean appointed you to this --

 19          A      Position.

 20          Q      -- this iteration?

 21          A      Yes, for this year.     Yes.      I think it was Tamar

 22    Gendler.

 23          Q      And what is your current salary at Yale?

 24          A      208,900.

 25          Q      And when you joined Yale in 1999, who else was

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 5 of 13
2/21/2019                           Noel Valis                         Page: 86

  1    climate review?

  2          A      Can you repeat that?

  3          Q      Sure.   So on the topic of the climate review,

  4    did you have any conversations with Professor Stith about

  5    information she learned from other -- from colleagues?

  6          A      I had conversations with Professor Stith about

  7    climate review because she was advising me.          And I

  8    couldn't tell you at this stage of the game -- so, you

  9    know, distant in my memory -- what those precise

 10    conversations were.

 11          Q      Is the statement that I read from Professor

 12    Stith's email accurate?

 13          A      The after all, et cetera, et cetera?

 14          Q      Yes, that sentence.     So... .

 15          A      It's actually not very clear to me what she's

 16    talking about.

 17          Q      In particular the statement, And as I assured

 18    you and Noel, there's nothing wrong with discussing with a

 19    colleague what the heck is going on from a source

 20    completely outside the review process.

 21                 So my question is:     Is that specific statement

 22    accurate?

 23          A      I don't know because I don't remember this.

 24          Q      "This" meaning a conversation with Professor

 25    Stith on this topic?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 6 of 13
2/21/2019                           Noel Valis                        Page: 165

  1          Q      So the sixth full paragraph on the sixth page,

  2    the one that we're still on.

  3          A      Uh-huh.

  4          Q      Paragraph starts, There was some discussion as

  5    to the overall tenor of the name is blocked out, their

  6    letter.

  7                 Whose letter are you referring to?

  8          A      You have to be kidding?      I have no idea.    I'd

  9    have to see the name.

 10          Q      The sentence continues on, Block and Jackson

 11    felt that it was half positive and half negative.

 12          A      I'd have to -- you know, if the name were there

 13    then I could say, Oh, yeah.        Right.   Exactly.    But because

 14    the name isn't there, I'd have to see the letter again or

 15    see the name again.

 16          Q      But it looks like, based off of your notes,

 17    Professor Bloch judged there to be three and a half

 18    negative letters out of the eight?

 19          A      Yes.

 20          Q      And so then there was a vote for Professor

 21    Byrne's tenure application.        Correct?

 22          A      Yes.

 23          Q      And how did you vote?

 24          A      How did I personally vote?

 25          Q      Yes.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 7 of 13
2/21/2019                           Noel Valis                        Page: 166

  1          A      I voted no.

  2          Q      How much did the external letters factor into

  3    your voting no for Professor Byrne -- Professor Byrne's

  4    tenure application?

  5          A      It was a factor certainly.      External letters are

  6    always part of this package of considering tenure for

  7    anyone.     But also of course my own evaluation of her work.

  8    And I also listened to everyone's view, as everyone did at

  9    this meeting.       And I have to say that for me, personally,

 10    I judged her work to be not of the quality for tenuring at

 11    Yale.

 12          Q      What was the primary factor that you considered

 13    in voting no?

 14          A      I judged her writing to be poor.

 15          Q      What was --

 16          A      She doesn't know how to write.

 17          Q      So your primary factor was --

 18          A      That's only one.

 19          Q      I was going to ask your secondary one.

 20                 So I was going to go through the factors.

 21          A      Yes.   But it would be impossible to say this was

 22    the primary factor when the two things go together.            When

 23    somebody writes poorly, it's often an indication that the

 24    content itself is inadequate.        And I have to say that in

 25    both -- both of these factors were equally important for

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 8 of 13
2/21/2019                            Noel Valis                         Page: 176

  1          Q      So earlier you testified that Kate Stith served

  2    ass your advisor?

  3                        MR. SALAZAR-AUSTIN:    Objection.

  4                        THE WITNESS:    For the climate

  5          review.

  6    BY MS. HOWARD:

  7          Q      That was going to my next question.        So for only

  8    the purposes of the climate review?

  9          A      Yes.

 10          Q      Okay.   And --

 11          A      At that point.     I don't remember whether she was

 12    also serving as an advisor for other things.           I don't

 13    remember.     No.

 14          Q      Prior to Professor Stith serving as your advisor

 15    of the climate review, did you -- were you familiar with

 16    Professor Stith?

 17          A      Her name was familiar to me.

 18          Q      Did you know Professor Stith personally before

 19    she served as your advisor?

 20          A      I'm trying to remember when I met her.

 21          Q      Do you remember who introduced you to Professor

 22    Stith?

 23          A      Probably would have been Roberto.        Yes.

 24          Q      Do you know how -- RGE knows Professor Stith?

 25          A      Because RGE is a friend of Jose Cabranes, who is

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 9 of 13
2/21/2019                            Noel Valis                        Page: 177

  1    her husband.

  2           Q      And is that how you also became familiar with

  3    Judge Cabranes?

  4           A      Yes.

  5           Q      Was it at Professor Stith's suggestion that she

  6    began advising you as it pertained to the climate

  7    review?

  8           A      I don't remember anymore how she became an

  9    advisor.      She advised Rolena and Roberto as well.         And I

 10    don't remember anymore how it got to that.

 11           Q      And how did Professor Stith actually advise

 12    you?

 13                         MR. SALAZAR-AUSTIN:    Objection.

 14    BY MS. HOWARD:

 15           Q      So what manner did --

 16           A      She sat beside me when I was being interviewed

 17    by the people conducting the climate review.            And she was

 18    there.      And yeah, she was there.

 19           Q      Did you meet with Professor Stith before your

 20    climate review interview?

 21           A      I don't remember.

 22           Q      Did you have any conversations with Professor

 23    Stith after your climate review interview?

 24           A      Probably.

 25           Q      Did you ever talk with Professor Stith about

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 10 of 13
2/21/2019                            Noel Valis                         Page: 227

  1           A      I think that was, yes.       Yes.

  2           Q      The request where she asks Professor Adorno and

  3     RGE to recuse themselves --

  4           A      Yes.

  5           Q      -- from her tenure consideration -- from viewing

  6     her tenure application?

  7           A      Yes.   I think that's probably what it refers

  8     to.

  9           Q      And that same paragraph, the third sentence --

 10     the second paragraph, third sentence, continues on, The

 11     more I read this letter, the more disturbing I find it.

 12                  Do you see that?

 13           A      Yes.

 14           Q      What did you find disturbing about Professor

 15     Byrne's request for professors RGE and Adorno to recuse

 16     themselves?

 17           A      I think it was probably the accusatory rhetoric,

 18     the unsubstantiated statements that I note here.             I don't

 19     remember any of the details right now of that April 1

 20     letter.     But it wasn't the fact of demanding the recusal,

 21     it was the way the letter was couched, expressed.

 22           Q      Like our other model colleague, she uses an

 23     accusatory rhetoric issuing out of unsubstantiated

 24     statements.

 25                  What model colleague are you referring to?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 11 of 13
2/21/2019                            Noel Valis                       Page: 237

  1           which is what we were charged with doing.

  2           They were not unsupported statements.         And

  3           They certainly didn't defame her work.

  4                        This is the kind of rhetoric that

  5           led me to feel that Sue at this point was not

  6           able to establish a certain distance from

  7           what -- from the APL proposal.        And it was

  8           disturbing to me to read these kinds of

  9           statements.

 10                        Now, I could be of course obviously

 11           wrong in what I said.       But this is my honest

 12           opinion.

 13     BY MS. HOWARD:

 14           Q      As you sit here now, do you disagree with any

 15     part of Exhibit 141, your letter to Professor Adorno?

 16           A      Having read -- accusatory rhetoric,

 17     unsubstantiated statements, I continue to believe that.

 18     Mental instability:       All I can say is that Sue does not

 19     demonstrate this kind of -- the kind of -- what's the word

 20     that I'm looking for? -- not any language is it coming to

 21     me.   A sense of measure.      A sobriety.    What's the word

 22     that I'm thinking of?       I'm sorry.    It's just not coming to

 23     me.   It's been a long day.       But it goes over the top

 24     rhetorically speaking.       And one has to ask:     Where is this

 25     going over the top coming from?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 12 of 13
2/21/2019                            Noel Valis                        Page: 238

  1                  So it's not -- it is not the sort of thing that

  2     you would write to this case.        I don't know who is this

  3     addressed to specifically?        Oh, it was addressed to

  4     Rolena.     It is not the sort of thing that you would write

  5     and use this kind of language.            It just seemed exaggerated

  6     and over the top.

  7                  So that was what I thought of it.        And I haven't

  8     changed my mind about that.        And more than anything not

  9     true.

 10           Q      So having reviewed the April 1st recusal

 11     request, is it an example of fantasy on Professor Byrne's

 12     part?

 13                        MR. SALAZAR-AUSTIN:       Objection.

 14                        THE WITNESS:    I wouldn't use the

 15           word "fantasy."      I would use the word -- I'm

 16           not even sure what word I would use here.           I

 17           would simply say that these are statements

 18           that are untrue and unsubstantiated, which

 19           means that they do not have a basis in

 20           reality.

 21     BY MS. HOWARD:

 22           Q      Is this why you felt there was, and I quote,

 23     "underlying mental instability that should alarm any

 24     sensible administration"?

 25           A      Well --

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-150 Filed 05/15/19 Page 13 of 13
2/21/2019                           Noel Valis                        Page: 256

  1     STATE OF CONNECTICUT

  2           I, Bethany A. Carrier, RMR, CRR, CSR #071, a Notary

  3     Public, duly commissioned and qualified in and for the

  4     State of Connecticut, do hereby certify that pursuant to

  5     Notice, there came before me on the 21st of February,

  6     2019, the following-named person, to wit:         NOEL VALIS, who

  7     was by me duly sworn to testify to the truth and nothing

  8     but the truth; that she was thereupon carefully examined

  9     upon her oath and her examination reduced to writing under

 10     my supervision; that this deposition is a true record of

 11     the testimony given by the witness.

 12           I further certify that I am neither attorney nor

 13     counsel for nor related to nor employed by any of the

 14     parties to the action in which this deposition is taken,

 15     and further that I am not a relative or employee of any

 16     attorney or counsel employed by the parties hereto, or

 17     financially interested in this action.

 18           IN WITNESS THEREOF, I have hereunto set my hand

 19     this 5th day of March, 2019.

 20

 21

 22                        ________________________________________
                            Bethany A. Carrier, RMR, CRR, LSR #071
 23                                         Notary Public

 24     My Commission Expires:
        October 31, 2023
 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
